Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
16, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00550-CV

      IN THE ESTATE OF JOAN FRANCES WATSON, DECEASED



                   On Appeal from the Probate Court No. 2
                           Harris County, Texas
                       Trial Court Cause No. 439,063

                 MEMORANDUM                     OPINION


      This is an attempted appeal from a judgment signed April 12, 2016. No post-
judgment motion was filed. Appellant’s notice of appeal was filed July 8, 2016.

      The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1. Appellant’s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good faith,
files a notice of appeal beyond the time allowed by Rule 26.1, but within the 15-
day grace period provided by Rule 26.3 for filing a motion for extension of time.
See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the
predecessor to Rule 26). Appellant’s notice of appeal was not filed within the 15-
day period provided by Rule 26.3.

      On July 27, 2016, appellees filed a motion to dismiss the appeal for want of
jurisdiction. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      The appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.




                                          2